Holmes, J.,
dissenting. By providing protections to criminal defendants far in excess of the Constitution’s double jeopardy provision, the majority here has placed trial court error beyond rational appellate overview. The majority opinion significantly limits the power of the prosecution to thrash out purely legal issues which has traditionally been accomplished by allowing the prosecution to appeal, by leave of court. I, therefore, dissent.
The United States Supreme Court has, on a number of occasions, reviewed situations “on all fours” with the case subjudice. In United States v. Kopp (1976), 429 U.S. 121, the defendant was found guilty after trial to the court. Following the trial, but prior to sentencing, the trial court dismissed the indictment. The issue upon appeal was whether, in fact, the prosecution could appeal the case. The United States Supreme Court, in a unanimous opinion, stated the following:
“In United States v. Wilson, 420 U.S. 332 (1975), we held that double jeopardy would not bar a * * * [prosecution] appeal if success on that appeal would result in the reinstatement of a verdict of guilty. The fact that the *34dismissal of the indictment here occurred after a general finding of guilt rendered by the court in a bench trial, rather than after a return of a verdict of guilty by a jury, is immaterial.” (Emphasis added.) Id. at 122.
In United States v. Morrison (1976), 429 U.S. 1, the defendant was found guilty by the trial court. After the finding, but prior to sentencing, the trial court reconsidered its previous denial of a motion to suppress evidence and thereby overturned its own finding. The issue upon appeal, as in the case here, was whether the prosecution could appeal the trial court’s decision. The United States Supreme Court stated that the prosecutor is certainly entitled to an appeal “since success on that appeal would result in the reinstatement of the general finding of guilt rather than in further factual proceedings relating to guilt or innocence. As in Wilson, there would then remain only the imposition of sentence and the entry of a judgment of conviction * * Id. at 3-4. This opinion was also unanimous. See, also, United States v. Rose (1976), 429 U.S. 5.
Also basing its determinations upon the landmark case of United States v. Wilson (1975), 420 U.S. 332, was United States v. Jenkins (1975), 420 U.S. 358, wherein it was stated at 365 that in “the situation where the jury returns a verdict of guilt but the trial court thereafter enters a judgment of acquittal, an appeal is permitted. In that situation, a conclusion by an appellate court that the judgment of acquittal was improper does not require a criminal defendant to submit to a second trial; the error can be corrected on remand by the entry of a judgment on the verdict.”
The majority opinion seeks refuge in the distinctions between R.C. 2945.67(A) and the federal Criminal Appeals Act, Section 3731, Title 18, U.S. Code. It is quite obvious that the federal statute, enacted in 1970 after years of frustrating experience with narrow statutory interpretations (see, e.g., Wilson, supra), contemplates a power of appeal which extends fully to the limits allowed by the Double Jeopardy Clause. Nothing about R.C. 2945.67(A) implies that it is limited by anything less than the Double Jeopardy Clause. As a matter of fact, the legislative history of this statute indicates that the General Assembly fully intended to enlarge the powers of prosecutors to seek appellate determinations.
Under former R.C. 2945.67 through R.C. 2945.70, and indeed under their former analogues, G.C. 13681, later G.C. 13446-1, the General Assembly had attempted to allow prosecutors to bring a bill of exceptions, i.e., a statement of the errors about which complaint is made upon appeal, even in cases where the defendant had been finally adjudged to be innocent. See, e.g., State v. Dodge (1967) , 10 Ohio App. 2d 92, 39 O.O. 2d 174, 226 N.E. 2d 156. Under these statutes, the trial court was required to appoint an attorney to represent the viewpoint objected to by the prosecutor and the decision of the appellate court above could “not affect the judgment of the trial court in said cause * * *.” Former R.C. 2945.70. This, of course, created nothing less than a forbidden advisory opinion, as this court so ruled in Euclid v. Heaton (1968) , 15 Ohio St. 2d 65, 44 O.O. 2d 50, 238 N.E. 2d 790. In so doing we expressly recognized that the intent of the General Assembly was solely to “accommodate * * * the constitutional prohibition against double jeopardy.” Id. at 76, 44 O.O. 2d at 56, 238 N.E. 2d at 797.
In State v. Collins (1970), 24 Ohio St. 2d 107, 53 O.O. 2d 302, 265 N.E. 2d 261, what remained of the former *35sections was further eroded. In that case, the prosecution appealed the trial court’s allowance of a pretrial motion to suppress evidence. That court acknowledged that other states as well as the federal government allowed such appeals, and even cited Section 3731, Title 18, U.S. Code, as the majority in the present case has. It nevertheless, on quite narrow grounds, held that prosecutors could not so appeal.
Thereafter, the Ohio General Assembly acted. The analysis of Am. Sub. H.B. No. 1168, which enacted new R.C. 2945.67, by the Legislative Service Commission, expressly noted that Heaton and Collins had overturned the statute’s advisory opinion provisions and, going further, had left prosecutors only with the quite meager powers “to appeal, with leave, the decision of the court with respect to a motion to quash, a plea in abatement, a demurrer, a motion in arrest of judgment or an equivalent motion * * Quite obvious was that the General Assembly fully intended to expand the prosecutor’s ability to appeal adverse determinations of the trial court and, as with the earlier statutes, to do so as fully as would “accommodate,” i.e., not run afoul of, the double jeopardy prohibition.
The current statute precisely implements this legislative intention by first providing for prosecution appeals from pretrial decisions and other non-verdict-related post-trial decisions. It then provides that “any other decision” may be appealed “by leave of the court to which the appeal is taken * * * except the final verdict. * * *” This would impliedly include the trial court decisions made after jeopardy had attached but which do not offend the Double Jeopardy Clause. That this is the meaning of the phrase, we have already determined. In State, ex rel. Leis, v. Kraft (1984), 10 Ohio St. 3d 34, 36, 10 OBR 237, 239, 460 N.E. 2d 1372, 1374, we stated that the term “final verdict” was a limitation on appeals with leave, “owing to double jeopardy considerations” (emphasis added), and that the kind of decisions which an appeal with leave could encompass was “intended in a broad sense.” Id. We also have determined that the verdict in a given case has neither more nor less finality than the Double Jeopardy Clause allows. See, e.g., State v. Thomas (1980), 61 Ohio St. 2d 254, 15 O.O. 3d 262, 400 N.E. 2d 897. It therefore cannot be seriously contended that the statute’s use of the term final verdict is less than coextensive with the Double Jeopardy Clause.
In relying upon our prior decision, State v. Keeton (1985), 18 Ohio St. 3d 379, 18 OBR 434, 481 N.E. 2d 629, the majority admits but ignores the implications of the several distinctions from the case sub judice. In Keeton, we held that a Crim. R. 29(A) motion for judgment of acquittal was included within R.C. 2945.67(A)’s “final verdict.” This, as pointed out in Keeton, comports with the double jeopardy protections which “bar the retrial of the defendants.” Id. at 380-381, 18 OBR at 436, 481 N.E. 2d at 631. Also, such determination is in accord with the United States Supreme Court decisions previously described.
On the other hand, the present case involved a Crim. R. 29(C) motion after verdict or discharge of jury. As admitted by the majority, no retrial results from reversing the grant of such motion; instead, the jury verdict is reinstated with no violation of the Double Jeopardy Clause. The majority points out that the grant of motions under both subsections (C) and (A) may be predicated upon a determination by the trial court that the evidence was insufficient to support a conviction. The “incongruous result” *36would be that a Crim. R. 29(A) determination creates a final verdict whereas a determination under (C) would not, yet both are factual determinations of innocence. This result is certainly no more “incongruous” than the difference between the trial court’s finding and that of the jury in the case before us. The point to be made, however, is that the development of the double jeopardy prohibition “from its common-law origins thus suggests that it was directed at the threat of multiple prosecutions, not at Government appeals, at least where those appeals would not require a new trial.” United States v. Wilson, supra, at 342.
The decision to grant a writ of prohibition in a case such as the one before us is erroneous. The statute at issue provided the court of appeals with full power to grant the leave to appeal at issue. That decision is completely reviewable upon further appeal. This provides a plain and adequate remedy at law. See, e.g., Manrow v. Court of Common Pleas of Lucas Cty. (1985), 20 Ohio St. 3d 37, 39, 20 OBR 285, 286, 485 N.E. 2d 713, 715; Luchene v. Wagner (1984), 12 Ohio St. 3d 37, 39, 12 OBR 32, 34, 465 N.E. 2d 395, 397.
The granting of the writ in this case blurs the distinctions between cases of plain and adequate remedy where appeal is the remedy, and those which allow judicial discretion. Especially egregious is the fact that all appeals by the prosecutor under R.C. 2945.67(A), made by leave of court, are now subject to the writ of prohibition. This substitute for appeal could not have been intended by the General Assembly.
Accordingly, I dissent.
Sweeney, J., concurs in the foregoing dissenting opinion.